40 F.3d 1247
74 A.F.T.R.2d 94-6576
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Petitioner-Appellee,v.Robert P. PRADO, Respondent-Appellant.
No. 94-55168.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 26, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Robert P. Prado appeals pro se the district court's order enforcing an Internal Revenue Service ("IRS") summons issued pursuant to 26 U.S.C. Sec. 7602.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Prado contends that the IRS lacked authority to issue the summons and the district court was without jurisdiction to enforce it because he is a California Citizen and not a citizen of the United States.  This contention is patently frivolous.


4
The IRS has authority to issue a summons to investigate a taxpayer's federal income tax liabilities, 26 U.S.C. Sec. 7604;   United States v. Derr, 968 F.2d 943, 945 (9th Cir.1992), and district courts have jurisdiction to order compliance with an IRS summons, 26 U.S.C. Secs. 7402(b), 7604(b);   Derr, 968 F.2d at 945.  Prado clearly is a "taxpayer" and "person" within the meaning of 26 U.S.C. Sec. 7203.   See United States v. Studley, 783 F.2d 934, 937 (9th Cir.1986);   see also United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir.)  (district court has criminal jurisdiction over Hawaiian residents who claim that they are citizens of the Sovereign Kingdom of Hawaii and not of the United States), cert. denied, 114 S.Ct. 227 (1993).  Accordingly, the district court's enforcement order is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3